Citation Nr: 1452760	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for sinusitis status post-surgery. 

2.  Entitlement to service connection for an ear condition, to include bilateral hearing loss, Eustachian tube dysfunction, and retracted tympanic membranes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to February 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Salt Lake City, Utah.

The ear claim was previously characterized as a service connection for bilateral hearing loss.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  A review of the claims file shows that the Veteran has Eustachian tube dysfunction and retracted tympanic membranes.  In light of the foregoing, the Veteran's claim for bilateral hearing loss has been recharacterized as shown on the title page.  

The issue of entitlement to service connection for a bilateral ear condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2013 statement, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased initial rating for sinusitis status post-surgery. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for sinusitis status post-surgery have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an April 2013 statement, the Veteran requested to withdraw his appeal as to the issue of entitlement to a compensable rating for sinusitis status post-surgery.  Therefore, there remains no allegation of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to a compensable rating for sinusitis status post-surgery. 


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent for sinusitis status post-surgery is dismissed.


REMAND

The Veteran seeks service connection for a bilateral ear condition.  However, further development is needed prior to adjudicating the Veteran's claim on the merits

In a May 2014 statement, the Veteran indicated that he was seen by Dr. K., a VA physician, in April 2014.  According to the Veteran, Dr. K. found that the Veteran has an ear condition, which is probably due to water-related activity.  The Veteran claims that he was a search and rescue swimmer for nearly 20 years and was involved in over 200 helicopter practice jumps and actual rescues in high seas during service.  His DD 214 includes an MOS of Helicopter Rescue Aircrewman. The Veteran's claims file does not contain April 2014 VA treatment records from Dr. K.  Thus, the Board finds that a remand is required to obtain the outstanding VA records. 

Furthermore, the Veteran should be afforded a new VA examination.  The medical evidence establishes that the Veteran has an ear condition, including a bilateral Eustachian tube disorder and thin, retracted tympanic membranes.  April 2013 VA treatment records show that his Eustachian tube disorder may be related to his service-connected sinus problems.  Furthermore, in the May 2014 statement, the Veteran claims that his ear condition is related to helicopter practice jumps and rescues performed during service.  VA is required to provide an examination to determine the likely etiology of his claimed bilateral ear condition.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his claimed condition since November 2013, including April 2014 VA treatment records from Dr. K.  After securing the necessary releases, obtain such records.  

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral ear condition.  The claims file and all pertinent medical records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any ear condition, had its onset in service or is etiologically related to service, specifically addressing the Veteran's in-service duties as a search and rescue swimmer. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any ear condition was caused or aggravated by the Veteran's service-connected sinus condition.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


